Citation Nr: 1144686	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility to education benefits under the Montgomery GI Bill, Selected Reserve, under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The appellant's claims file includes a March 2003 application indicating active duty service from May 1986 to January 1992, although no DD Form 214 or other service documentation corroborating this service is of record.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appellant was scheduled for a Travel Board hearing in May 2010, but he failed to report for this hearing without explanation.  38 C.F.R. § 20.704(d) (2011).

In January 2011, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

The service department has determined that the appellant is not eligible for educational assistance under Chapter 1606, Title 10, of the United States Code Montgomery GI Bill for Selected Reserve, to include kicker benefits.


CONCLUSION OF LAW

The criteria for basic entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code, have not been met.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 2002); 38 U.S.C.A. §3012 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In connection with the claim on appeal, the appellant was notified of the reasons for the denial of the claim, and he was afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  Furthermore, as explained in more detail below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

The Board also finds that there was substantial compliance with the January 2011 Board remand directives.  A remand by the Board confers upon a claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to (1) undertake appropriate development to determine whether the appellant is currently enlisted as a Reserve for service in the Selected Reserve and whether the appellant's reported reenlistment (March 2008) was for service in the Selected Reserve so that the total period of obligated service was at least six years from the date of such reenlistment; (2) contact the Department of Defense (DOD) and attempt to determine whether the DOD considers the appellant to be eligible for Chapter 1606 benefits pursuant to the terms of his reenlistment into the United States Army Reserve Service; and then (3) readjudicate the issue on appeal, to include issuing a supplemental statement of the case (SSOC) if the benefit sought on appeal was not granted.  

Here, the AMC/RO did not attempt to complete the Board's first remand directive, to include undertaking appropriate development to determine whether the appellant is currently enlisted as a Reserve for service in the Selected Reserve and obtaining the documentation of the appellant's claimed March 2008 enlistment into the United States Army Reserve Service, indicating his obligated term of service.  

Nonetheless, a DD Form 2384-1, Notice of Basic Eligibility (NOBE), is of record.  This form shows that the appellant's date of basic eligibility for participation Selected Reserve Educational Assistance was March 6, 2008.  

In full compliance with the Board's second remand directive, the AMC/RO sent a request to the DOD for information concerning the appellant's basic eligibility for Chapter 1606 benefits pursuant to the terms of his reenlistment into the United States Army Reserve Service.  The AMC/RO's request accurately identified the date of basic eligibility identified in the NOBE.  Thus, the Board finds that there was substantial compliance with the Board's remand directives.  

More importantly, although the service department's response does not expressly show that they took this information into account, it is the DOD, and not the VA, that ultimately makes the final determination regarding eligibility.  Remanding this appeal would only result in further delay with no obvious benefit flowing to the appellant because VA cannot compel DOD to review any documentation submitted by the appellant in support of his appeal or otherwise provide the VA with copies of the information used to make its determination.  Moreover, VA's multiple requests for information to DOD have produced identical results.  

Finally, the AMC/RO issued an SSOC in May 2011 readjudicating the issue and fully notifying the appellant of the bases for its determination.  He was provided the requisite time period to respond before the case was returned to the Board.

For these reasons, the Board finds that there was substantial compliance with the January 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

Educational benefits are available to members of the Selected Reserve under the Montgomery GI Bill-Selected Reserve (Chapter 1606 of Title 10, United States Code).  To be eligible for Chapter 1606 benefits, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30.  38 C.F.R. § 21.7540(a) (2010).

Furthermore, Congress passed legislation in 1996 (Section 16131(i) of Title 10, United States Code) that authorizes the payment of "Kicker" benefits by the Selected Reserve components to persons entering those components.  The Kicker can be paid to recipients of Chapter 1606 benefits or to recipients of Chapter 30 benefits, as an addition to any other benefit to which the individual is entitled.  The individual Selected Reserve components determine eligibility to the Kicker.  To be eligible for the Chapter 1606 Kicker, the claimant must meet the eligibility requirements for the basic Chapter 1606 program.  However, because eligibility for the Kicker is based on either job position or unit membership, that eligibility can terminate without basic Chapter 1606 eligibility terminating.  Kicker benefits can only be paid in conjunction with basic benefits.  Therefore, when basic eligibility terminates, Kicker eligibility terminates also.

A reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a).  The reservist may still use the full 10 years if he or she leaves the Selected Reserve because of a disability that was not caused by misconduct; the reservist's unit was inactivated during the period from October 1, 1991, through September 30, 1999; or, in certain instances, when the reservist is involuntarily separated.  38 C.F.R. § 21.7550(c), (d).

Eligibility may be resumed after Reserve duty status ends if the individual returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.  Laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).

The Armed Forces determine whether or not an individual meets the eligibility criteria needed to receive educational assistance under Chapter 1606.  10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. § 21.7540(a) (2011).  Such determination is binding upon VA.  See id.; see also 38 C.F.R. § 21.1034 (2011).

In the present case, the appellant wrote on his March 2003 application that he had active duty service from May 1986 to January 1992.  No DD Form 214 or other service documentation is of record to corroborate this service.

The RO initially denied the appellant's claim in January 2008 based on information from the service department showing that his eligibility was terminated, which was effective May 4, 2006.  Subsequent communication between the RO and the service department in March and April of 2008 confirmed that the appellant did not have section 1606 or Kicker eligibility as of May 4, 2006, due to unsatisfactory participation.  

In May 2009, the appellant wrote indicating that he should be eligible based on a new contract and reenlistment in March 2008.

In May 2011, the service department reviewed the appellant's eligibility, but again determined that he was not eligible, as his eligibility was terminated effective May 4, 2006, due to unsatisfactory participation.  

The Board is bound by the service department's determination, and it is without authority to alter this determination or otherwise establish the appellant's eligibility.  See 38 C.F.R. § 21.7540.

In May 2009, the appellant submitted a statement indicating that his appeal should be granted on an equitable basis.  In particular, he wrote that he was completing a full-time college schedule while working full-time and attending Army career courses.  Although acknowledging these commendable achievements, the Board may not grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  To the contrary, VA is charged with administering the law as it is written, and, in the instant case, the governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by the service department.  The Board reiterates that the service department in this case determined that the appellant is not eligible, and VA has no authority to overturn this determination.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).  

Based on the foregoing, the Board finds that the appellant is not entitled to educational benefits under Chapter 1606, Title 10, United States Code.  The claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to education benefits under the Montgomery GI Bill, Selected Reserve, Chapter 1606, Title 10, United States Code, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


